EXHIBIT 10.3
 
OBLIGATION EXCHANGE AGREEMENT AND RELEASE
 
THIS OBLIGATION EXCHANGE AGREEMENT AND RELEASE (this “Agreement”) is made and
entered into effective as of the 5th day of May, 2008, by and between Gabriel
Technologies Corporation, a Delaware corporation (the “Company”), and TLR
Consulting, LLC, a South Carolina limited liability company (“TLR
Consulting”).  The Company and TLR Consulting are sometimes hereinafter referred
to individually as a “Party” and collectively as the “Parties”.
 
WHEREAS, the Company has an outstanding Promissory Note dated January 23, 2007
in the original principal amount of $175,000, payable to the order of TLR
Consulting (the “Note”);
 
WHEREAS, as of the date hereof, the Parties agree that the total outstanding
obligations (including principal and interest) of the Company under the Note are
$191,000; and
 
WHEREAS, TLR Consulting desires to exchange the Note for stock equivalent units
of the Company (“Units”), a warrant to purchase Units (the “Warrant”), and
certain other consideration provided for herein, and the Company is willing to
do so provided that such exchange settles and releases all outstanding
obligations, debts, and liabilities with respect to the Note pursuant to the
terms of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and confessed, the Parties agree as follows:
 
1.    CONSIDERATION.
 
(a)           Upon the execution and delivery of this Agreement by TLR
Consulting to the Company and the cancellation and delivery of the Note pursuant
to Section 2 below, the Company shall issue:
 
(i)           477,500 Units to TLR Consulting and, concurrent therewith, the
Parties shall enter into a Stock Equivalent Unit Participation Agreement in the
form of Exhibit A attached hereto (the “Participation Agreement”).  The Units
shall not be certificated, will be governed by this Agreement and the
Participation Agreement, and will be represented solely by an account to be
maintained by the Company as set forth in the Participation Agreement; and
 
(ii)           a Warrant to purchase up to 477,500 Units to TLR Consulting at an
exercise price of $0.40 per Unit (the “Warrant Consideration”). The Warrant
Consideration shall be evidenced by a Warrant Certificate in the form of Exhibit
B attached hereto (the “Warrant Certificate”).
 
(b)           In addition to the Units and Warrant Consideration described
above, TLR Consulting shall receive one payment equal to 0.5% of an IP Event (as
defined below), within 10 business days after the IP Event. For purposes of this
Agreement, an “IP Event” is defined as the receipt by the Company or any of its
subsidiaries of net proceeds of at least $10 Million (in cash or the fair market
value of non-cash consideration) from licensing, sale, transfer, settlement or
other transaction with one of more third parties relating to intellectual
property of the Company or its subsidiaries, or a merger, consolidation, share
exchange or sale of all or substantially all of the stock or assets of the
Company or its Subsidiaries.
 
2.    DELIVERY AND CANCELLATION OF NOTE.  Concurrent with the execution of the
Agreement, TLR Consulting shall deliver to the Company the Note which shall be
marked “cancelled” by the Company.  With such delivery and cancellation, TLR
Consulting agrees that all obligations of the Company in respect to the Note
(including without limitation obligations triggered by an “IP Event” as
described in Section 2 of the Note which are replaced and superseded by the
consideration provided for in Section 1(b) of this Agreement) are satisfied or
waived and released as herein provided. Notwithstanding the foregoing, the
warrants issued to TLR Consulting as provided for in the Note shall remain in
effect in accordance with the warrant certificate delivered by the Company to
TLR Consulting as specified in the Note.
 

--------------------------------------------------------------------------------


 
3.    TLR CONSULTING REPRESENTATIONS AND WARRANTIES.  As of the date hereof, TLR
Consulting represents and warrants the following:
 
(a)           It has not assigned, pledged, or transferred in any manner to any
person or entity any right, title, or interest to the Note or any of the TLR
Consulting Claims (defined in Section 5 below);


(b)           It is free to enter into this Agreement and to perform each of its
terms and covenants;


(c)           It is not restricted or prohibited, contractually or otherwise,
from entering into and performing this Agreement;


(d)           Its execution and performance of this Agreement is not a violation
or breach of any other agreement between TLR Consulting and any other person or
entity;


(e)           This Agreement is a legal, valid and binding agreement of TLR
Consulting, enforceable in accordance with its terms;


(f)           It recognizes that acquiring the Units and Warrant Consideration
involve a high degree of risk and is suitable only for persons of adequate
financial means who have no need for liquidity of the Units and Warrant
Consideration;


(g)           It (i) is competent to understand and does understand the nature
of the Units and Warrant Consideration, and (ii) is able to bear the economic
risk of the Units and Warrant Consideration;


(h)           It is an accredited investor as defined in Rule 501 of Regulation
D promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Act”);


(i)           It has significant prior investment experience, including
investment in nonlisted and nonregistered securities, and recognizes the highly
speculative nature of the Units and Warrant Consideration, and is able to bear
the economic risk hereby assumed;


(j)           All information regarding the Company which was requested or
desired by it has been furnished, all other documents which could be reasonably
provided have been made available for inspection and review, and it believes
that such information is sufficient to make an informed decision with respect to
its acquiring the Units and Warrant Consideration;


(k)           It is acquiring the Units and Warrant Consideration for its own
account, for investment, and not for distribution or resale to others; and


(l)           It may not assign or transfer the Units and/or Warrant
Consideration except by will, by the laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined in the Internal
Revenue Code of 1986, as amended.


4.    COMPANY REPRESENTATIONS AND WARRANTIES.  As of the date hereof, the
Company represents and warrants the following:
 
2

--------------------------------------------------------------------------------


 
(a)           It is free to enter into this Agreement and to perform each of its
terms and covenants;


(b)           It is not restricted or prohibited, contractually or otherwise,
from entering into and performing this Agreement;


(c)           Its execution and performance of this Agreement is not a violation
or breach of any other agreement between the Company and any other person or
entity; and
 
(d)           This Agreement is a legal, valid and binding agreement of the
Company, enforceable in accordance with its terms.
 
5.    RELEASE BY TLR CONSULTING.  TLR Consulting, on behalf of itself, its
predecessors, successors, assigns, partners, members, managers, affiliates,
subsidiaries, officers, employees, attorneys, and agents, past, present and
future, hereby fully, finally and completely RELEASE AND FOREVER DISCHARGE the
Company and its predecessors, successors, assigns, partners, affiliates,
subsidiaries, officers, shareholders, directors, employees, attorneys, and
agents, past, present and future (the “Company Released Parties”), of and from
any and all actions, causes of action, suits, debts, disputes, damages, claims,
obligations, liabilities, and demands of any kind whatsoever, at law or in
equity, whether matured or unmatured, liquidated or unliquidated, vested or
contingent, known or unknown, with respect to matters arising in connection with
the Note (including principal, any interest thereon or other fees or obligations
related thereto) that TLR Consulting had, now has, or hereafter may have against
the Company Released Parties or any of them (the “TLR Consulting Claims”).  TLR
Consulting hereby agrees that it will not assert, and that it is estopped from
asserting, against any and all of the Company Released Parties, any TLR
Consulting Claims that are released in this Agreement.
 
6.    INDEMNIFICATION.  TLR Consulting agrees to hold the Company, its
subsidiaries, officers, directors, employees and agents and their respective
heirs, representatives, successors, and assigns harmless and to indemnify them
against all liabilities, costs, and expenses (including reasonable attorneys’
fees) incurred by them in connection with the transaction contemplated in this
Agreement or as a result of any sale or distribution of the Units or Warrant
Consideration by TLR Consulting in violation of this Agreement, the
Participation Agreement, the Warrant Certificate or any applicable securities
laws or any misrepresentation by TLR Consulting herein, including without
limitation any claims made by any third persons in respect of any right to the
Note or the indebtedness represented thereby.
 
7.    ENTIRE AGREEMENT.  This Agreement, the Participation Agreement and the
Warrant Certificate constitute the entire agreement between the Parties as to
the subject matter hereof.  There are no verbal understandings, agreements,
representations or warranties that are not expressly set forth herein.  This
Agreement shall not be changed orally, but only in writing signed by the
Parties.
 
8.    SEVERABILITY.  Any provision of this Agreement which is for any reason
prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
9.    BINDING EFFECT.  This Agreement shall be binding upon and inure to the
benefits of the Parties, their respective successors and assigns.
 
10.         GOVERNING LAW.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
3

--------------------------------------------------------------------------------


 
11.         COUNTERPARTS; ELECTRONIC DELIVERY.  This Agreement may be executed
in any number of original counterparts, each of which having been so executed
and delivered shall be deemed an original and all of which, collectively, shall
constitute one agreement; it being understood and agreed that the signature
pages may be detached from one or more such counterparts and combined with the
signature pages from any other counterparts in order that one or more fully
executed originals may be assembled.  A copy of an executed counterpart
signature page signed by a Party may be delivered by facsimile or other
electronic transmission and, upon such delivery, a print out of the transmitted
signature of such Party will have the same effect as if a counterpart of this
Agreement bearing an original signature of that Party had been delivered to the
other Party.
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in Omaha, Nebraska effective as of the day and year first above
written.
 

  TLR CONSULTING, LLC            By:          TLR Consulting
LLC                                         Name:     /s/ Terry L
Rohlfing                                          
Title:       Owner                                               
          GABRIEL TECHNOLOGIES CORPORATION            By:         /s/ Ronald
Gillum                                                  Name:    RONALD GILLUM 
  Title:      President 


 
 
5

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT






 
 

--------------------------------------------------------------------------------



GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this 5th day of May, 2008 (the “Effective Date”), between GABRIEL TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Corporation”), and TLR CONSULTING,
LLC, a South Carolina limited liability company (the “Holder”).


WHEREAS, the Holder has loaned $175,000 to the Corporation, evidenced by or
resulting in a note payable or other obligation of the Corporation to Holder
(the “Obligation”), and has agreed to exchange the Obligation for 477,500 Units
(as defined below), as well as certain other consideration, under that certain
Obligation Exchange Agreement and Release between the Corporation and the
Holder, dated as of May 5th, 2008 (the “Obligation Exchange Agreement”); and


WHEREAS, the Corporation and the Holder desire to memorialize and set out their
respective rights and obligations with respect to the Units.


NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Definitions.  The following words have the following meanings for
purposes of this Agreement.
 


(a)   “Change of Control” means the earliest date upon which one of the
following events occurs:


(i)           Acquisition by any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);


(ii)           Consummation of a reorganization, merger, consolidation or sale
or other disposition of all or a significant part of the assets (other than in
the ordinary course of business) of the Corporation or of any of the
Corporation’s wholly or partly owned subsidiary companies, including without
limitation Trace Technologies, LLC, a Nebraska limited liability company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial holders of the Shares (as defined below) immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such Business Combination, owns the Corporation or all or
substantially all of the Corporation‘s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership of
the Shares immediately prior to such Business Combination, (B) no Person
(excluding any corporation resulting from such Business Combination or any
 
A-2

--------------------------------------------------------------------------------


 
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Corporation’s Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or


(iii)           Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.


(b)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.


(c)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.


(d)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.


(e)    “Stockholder” means a holder of Shares.


(f)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.
 
2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)   The Holder hereby acknowledges receipt of 477,500 Units from the
Corporation under the Obligation Exchange Agreement and agrees that such Units
shall be subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
cancellation of the Corporation’s Obligation, as described in the Obligation
Exchange Agreement.
 
(b)           The Corporation hereby acknowledges the issuance of 477,500 Units
to the Holder under the Obligation Exchange Agreement and agrees that such Units
shall be subject to the terms and conditions of this Agreement.  The Corporation
further acknowledges and agrees that such Units were issued in exchange for the
cancellation of the Corporation’s Obligation, as described in the Obligation
Exchange Agreement.


3.           Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
 
A-3

--------------------------------------------------------------------------------


 
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.


4.           No Rights as a Stockholder.  The Holder, in its capacity as a
Holder of Units, shall have no rights as a Stockholder of the Corporation.  No
Shares or other equity interest in the Corporation shall be issued pursuant to
this Agreement.
 
5.           Adjustments to Units; No Limitation on Corporation Action.
 
(a)           In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)           Notwithstanding the foregoing, the issuance by the Corporation of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)           For the avoidance of doubt and without limiting the generality of
the foregoing, the existence of the Units shall not affect in any manner the
right or power of the Corporation to make, authorize or consummate (i) any or
all adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
6.           Representations and Warranties of Holders of Units.  As of the
Effective Date and the date of execution of the Obligation Exchange Agreement,
the Holder represents and warrants that:


A-4

--------------------------------------------------------------------------------


 
(a)           The Holder has had access to all information regarding the
Corporation and its present and prospective business, assets, liabilities and
financial condition that the Holder reasonably considers important in connection
with the Units, this Agreement, and the Obligation Exchange Agreement, and the
Holder has had ample opportunity to ask questions of the Corporation’s
representatives (and any such questions have been answered to Holder’s
satisfaction) concerning such matters.
 
(b)           The Holder is fully aware of: (i) the highly speculative nature of
the future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and the Obligation Exchange Agreement.
 
(c)           The Corporation has made no representations or warranties to the
Holder with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and the Obligation Exchange
Agreement, and the Holder is in no manner relying on the Corporation or its
representatives for an assessment of such tax consequences.
 
(d)           The Holder has been advised that Holder should consult with his
own attorney, accountant, and/or tax advisor regarding the decision to enter
into and participate in this Agreement and the Obligation Exchange Agreement and
the tax, financial, and/or other consequences thereof, and, further, the
Corporation has no responsibility to take or refrain from taking any action or
actions in order to achieve a certain tax or financial result for the Holder.
 
7.           Stock Equivalent Unit Account.  Each Unit shall be evidenced by an
entry on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Obligation Exchange Agreement
and this Agreement and shall be solely for accounting purposes.  Amounts payable
or distributable hereunder shall be paid or distributed exclusively from the
general assets of the Corporation, and no Holder entitled to payment or
distribution hereunder shall have any claim, right, security interest, or other
interest in any fund, trust, account, insurance contract, or asset of the
Corporation from which a payment or distribution may be made.  The rights of a
Holder of a Unit hereunder shall be solely those of an unsecured creditor of the
Corporation.  The Corporation’s liability for payments or distributions
hereunder, if any, shall be evidenced only by this Agreement.
 
8.           Restriction on Transfer.  The Units may not be assigned or
transferred except by will, by the laws of descent and distribution, or pursuant
to a qualified domestic relations order as defined in the Internal Revenue Code
of 1986, as amended.  If the Holder dies, the Units shall transfer to a person
who acquired the right to the Units by bequest or inheritance. The Units shall
not be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.           Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
A-5

--------------------------------------------------------------------------------


 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:


Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.


10.           No Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.
 
11.           Holder Undertaking / Indemnification.  The Holder hereby agrees to
take whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or the Obligation
Exchange Agreement.
 
12.           Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.           Entire Agreement.  This Agreement, with the Obligation Exchange
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof, and supersedes all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
 
A-6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 

 

  Gabriel Technologies Corporation       
By:      /s/ Ronald Gillum
Name: Ronald Gillum
Title:    President 
          HOLDER:       
TLR Consulting
Name:  /s/ [Terry L Rohlfing
Address:        57 BAYWARD COVE
        HILTON HEAD IS S.C. 29928 
   

 

 
A-7

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF WARRANT



 
 
 

--------------------------------------------------------------------------------



The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, exchanged or
transferred in any manner in the absence of such registration or an opinion of
counsel reasonably acceptable to the Company that no such registration is
required.
 
WARRANT CERTIFICATE
FOR THE PURCHASE OF STOCK EQUIVALENT UNITS OF
GABRIEL TECHNOLOGIES CORPORATION
INCORPORATED UNDER THE LAWS OF
THE STATE OF DELAWARE
 
1.1           Basic Terms.   This certifies that, in connection with that
certain Obligation Exchange Agreement and Release dated May 5th, 2008 by and
between Gabriel Technologies Corporation, a Delaware corporation (the “Company”)
and TLR Consulting, LLC, the registered owner set forth below, or its registered
assigns (“Registered Owner”) is entitled, subject to the terms and conditions of
this Warrant (this “Warrant”), until the Expiration Date set forth below, to
purchase 477,500 stock equivalent units (“Units”), of the Company, from the
Company at the Purchase Price shown below, on delivery of this Warrant to the
Company with an exercise form, as provided by the Company (an “Exercise Form”),
duly executed and payment of the Purchase Price (in cash or by certified or bank
cashier’s check payable to the order of the Company) for each Warrant Unit
purchased.  The term “Warrant Units,” as used herein, refers to the Units
purchasable hereunder.


Registered Owner:
TLR Consulting, LLC
    Purchase Price:    Forty Cents ($0.40) a Unit 

 
Expiration Date:
3:00pm Central Time December 30, 2009, unless terminated sooner under this
Warrant.



1.2           Company’s Covenants as to Units.   Upon exercise of this Warrant,
both the Company and the Registered Owner purchasing Units pursuant to the terms
of this Warrant shall enter into a Stock Equivalent Unit Participation Agreement
in the form of Attachment 1 hereto (the “Participation Agreement”). The Units
shall not be certificated, will be governed by the Participation Agreement, and
will be represented solely by an account to be maintained by the Company as set
forth in the Participation Agreement.


1.3           Method of Exercise; Fractional Units.   Subject to the provisions
of this Warrant, this Warrant may be exercised, in whole or in part, at the
option of the Registered Owner by (a) surrender of this Warrant to the Company
together with a duly executed Exercise Form, and (b) payment of the Purchase
Price.   No fractional Units are to be issued upon the exercise of this
Warrant.  In lieu of issuing a fraction of a Unit remaining after exercise of
this Warrant as to all full Units covered hereby, the Company shall either (a)
pay therefor cash equal to the same fraction of the then current Purchase Price
per Unit or, at its option, (b) issue scrip for the fraction, in registered or
bearer form approved by the Board of Directors of the Company, which shall
entitle the holder to receive a full Unit on surrender of scrip aggregating a
full Unit.  Scrip may become void after a reasonable period (but not less than
six months after the expiration date of this Warrant) determined by the Board of
Directors and specified in the scrip.  In case of the exercise of this Warrant
for less than all the Units available for purchase, the Company shall cancel the
Warrant and execute and deliver a new Warrant of like tenor and date for the
balance of the Units purchasable.
 
B-2

--------------------------------------------------------------------------------


 
1.4           Adjustment of Units Available for Purchase.   The number of Units
available for purchase hereunder and the Purchase Price per Unit are subject to
adjustment from time to time by the Company as specified in this Warrant.
 
1.5           Limited Rights of Owner.   This Warrant does not entitle the
Registered Owner to any voting rights or other rights as a stockholder or Unit
holder of the Company, or to any other rights whatsoever except the rights
herein expressed.  No dividends are payable or will accrue on this Warrant or
the Warrant Units available for purchase hereunder until and except to the
extent that this Warrant is exercised.
 
1.6           Exchange for Other Denominations.   This Warrant is exchangeable,
on its surrender by the Registered Owner to the Company, for new Warrants of
like tenor and date representing in the aggregate the right to purchase the
number of Units available for purchase hereunder in denominations designated by
the Registered Owner at the time of surrender.
 
1.7           Transfer.   Except as otherwise above provided, this Warrant is
transferable only on the books of the Company by the Registered Owner or by its
attorney, on surrender of this Warrant, properly endorsed, provided, however,
that any transfer or assignment shall be subject to the conditions set forth in
Section 1.13.
 
1.8           Recognition of Registered Owner.   Prior to due presentment for
registration of transfer of this Warrant, the Company may treat the Registered
Owner as the person exclusively entitled to receive notices and otherwise to
exercise rights hereunder.
 
1.9           Adjustment to Units. In the event of a change in the number of
outstanding shares of the Company’s common stock, $0.001 par value (“Common
Stock”) by reason of implementation of any stock dividend or split,
recapitalization or other similar corporate change, the Company shall
proportionately adjust the Purchase Price and number of Units available for
purchase under this Warrant as is necessary and appropriate (the price to the
nearest cent) and, further, any such adjustment made shall be conclusive and
binding on the Registered Owner. Irrespective of any adjustment or change in the
Purchase Price or the number of Units purchasable under this or any other
Warrant of like tenor, the Warrants theretofore and thereafter issued may
continue to express the Purchase Price per Unit and the number of Units
available for purchase as the Purchase Price per Unit and the number of Units
available for purchase were expressed in the Warrants when initially issued.
 
1.10           Notice of Adjustment.   On the happening of an event requiring an
adjustment of the Purchase Price or the Units available for purchase hereunder,
the Company shall forthwith give written notice to the Registered Owner stating
the adjusted Purchase Price and the adjusted number and kind of securities or
other property available for purchase hereunder resulting from the event and
setting forth in reasonable detail the method of calculation and the facts upon
which the calculation is based.  The Board of Directors of the Company, acting
in good faith, shall determine the calculation.
 
1.11           Notice and Effect of Certain Transactions.   In case a voluntary
or involuntary dissolution, liquidation, or winding up of the Company, or a
merger, consolidation, ale of all or substantially all of the assets of the
Company or other similar transaction is at any time proposed, the Company shall
give at least a 30 day written notice to the Registered Owner.  Such notice
shall contain:  (a) the date on which the transaction is to take place; (b) the
record date (which shall be at least 30 days after the giving of the notice) as
of which holders of Units will be entitled to receive distributions as a result
of the transaction; (c) a brief description of the transaction; (d) a brief
description of the distributions to be made to holders of Units as a result of
the transaction; and (e) an estimate of the fair value of the distributions.  On
the date of the transaction, if it actually occurs, this Warrant and all rights
hereunder shall terminate.
 
B-3

--------------------------------------------------------------------------------


 
1.12           Method of Giving Notice; Extent Required.   Notices shall be
given by first class mail, postage prepaid, addressed to the Registered Owner at
the address of the Owner appearing in the records of the Company.  No notice to
the Registered Owner is required except as specified herein.
 
1.13           Restriction on Transfer.  The Warrant may not be assigned or
transferred except by will, by the laws of descent and distribution, or pursuant
to a qualified domestic relations order as defined in the Internal Revenue Code
of 1986, as amended.  If the Registered Owner dies, the Warrant shall transfer
to a person who acquired the right to the Warrant by bequest or inheritance. The
Warrant shall not be subject to execution, attachment or similar process.  Any
attempted assignment or transfer of the Warrant contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Warrant, shall be null and void and without effect.
 
1.13    Cashless Exercise.  Notwithstanding anything to the contrary herein, the
Warrants shall be eligible for “cashless exercise.” The Registered Owner may
elect, in lieu of payment of the Purchase Price in cash, to convert this
Warrant, in whole or in part, into a number of Warrant Units determined by
dividing (i) (A) the aggregate Market Value of an equal number of shares of the
Company’s Common Stock as the number of Units issuable upon exercise of this
Warrant, minus (B) the aggregate Purchase Price of such Warrant Units, by (ii)
the Market Value of one share of the Company’s Common Stock.  “Market Value” as
of any date, means (x) the average of the last reported sale prices on the
principal trading market for the Company’s Common Stock for the five trading
days immediately preceding the date of any such determination, or (y) if market
value cannot be calculated as of such date on the foregoing basis, Market Value
shall be the fair market value as reasonably determined in good faith by the
Board of Directors of the Company.  For example, if a cashless exercise were
permitted, the Market Value on the date of exercise was $3.00 per share, and the
Warrant was being exercised for 250,000 on such date, the Registered Owner could
elect to exercise this Warrant for 216,666 Units on a cashless basis [((250,000
x $3.00) – (250,000 x $.40)), divided by $3.00 = 216,666 Units].  The manner of
determining the Market Value of the Common Stock set forth in the foregoing
definition shall apply with respect to any other security in respect of which a
determination as to market value must be made hereunder.
 
1.14    Governing Law.  THIS WARRANT SHALL BE GOVERNED AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE BODY OF LAW CONTROLLING CONFLICTS OF LAW.
 
1.15    Amendments.  This Warrant and any provision herein may only be amended
by an instrument signed by the Company and the holder.
 
1.16    Severability and Savings Clause.  If any one or more of the provisions
contained in this Warrant is for any reason (a) objected to, contested or
challenged by any court, government authority, agency, department, commission or
instrumentality of the United States or any state or political subdivision
thereof, or any securities industry self-regulatory organization (collectively,
“Governmental Authority”), or (b) held to be invalid, illegal or unenforceable
in any respect, the Company and the holder agree to negotiate in good faith to
modify such objected to, contested, challenged, invalid, illegal or
unenforceable provision.  It is the intention of Company and the holder that
there shall be substituted for such objected to, contested, challenged, invalid,
illegal or unenforceable provision a provision as similar to such provision as
may be possible and yet be acceptable to any objecting Governmental Authority
and be valid, legal and enforceable. Further, should any provisions of this
Warrant ever be reformed or rewritten by a judicial body, those provisions as
rewritten will be binding, but only in that jurisdiction, on the holder and the
Company as if contained in the original Agreement. The invalidity, illegality or
unenforceability of any one or more provisions of this Warrant will not affect
the validity and enforceability of any other provisions of this Warrant.


B-4

--------------------------------------------------------------------------------


 
Dated this 5th day of May 2008.
 

  GABRIEL TECHNOLOGIES CORPORATION            By:         /s/ Ronald
Gillum                                            Name:    Ronald
Gillum                                                  Title:     
President                                                       

 
 
AGREED AND ACCEPTED:


TLR CONSULTING, LLC


By:  TLR Consulting LLC
Name: /s/ Terry L Rohlfing
Title: OWNER
 
B-5

--------------------------------------------------------------------------------



ATTACHMENT 1


FORM OF STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------


 
GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this 5th day of May, 2008 (the “Effective Date”), between GABRIEL TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Corporation”), and
________________________ (the “Holder”).


WHEREAS, the Holder has submitted an Exercise Form and tendered the applicable
Purchase Price to purchase _______________ stock equivalent Units (defined
below) as provided in that certain Warrant Certificate issued to Holder dated
May 5th, 2008 (the “Warrant”);


NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Definitions.  The following words have the following meanings for
purposes of this Agreement.
 
(g)   “Change of Control” means the earliest date upon which one of the
following events occurs:


(i)           Acquisition by any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);


(ii)           Consummation of a reorganization, merger, consolidation or sale
or other disposition of all or a significant part of the assets (other than in
the ordinary course of business) of the Corporation or of any of the
Corporation’s wholly or partly owned subsidiary companies, including without
limitation Trace Technologies, LLC, a Nebraska limited liability company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial holders of the Shares (as defined below) immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such Business Combination, owns the Corporation or all or
substantially all of the Corporation‘s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership of
the Shares immediately prior to such Business Combination, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Corporation’s Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or


2

--------------------------------------------------------------------------------


(iii)           Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.


(h)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.


(i)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.


(j)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.


(k)    “Stockholder” means a holder of Shares.


(l)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.
 
2.           Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)           The Holder hereby acknowledges receipt of ________ Units from the
Corporation upon exercise of the Warrant and agrees that such Units shall be
subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
Purchase Price, as described in the Warrant.
 
(b)           The Corporation hereby acknowledges the issuance of ________Units
to the Holder upon exercise of the Warrant and agrees that such Units shall be
subject to the terms and conditions of this Agreement.  The Corporation further
acknowledges and agrees that such Units were issued in exchange for the Purchase
Price, as described in the Warrant.


3.           Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will
 
3

--------------------------------------------------------------------------------


 
 receive, at the Corporation’s election, either (a) a cash payment equal to
$2.00 times the number of Units held by Holder, or (b) 5 shares of common stock
of the acquiring company for each Unit held by Holder.  Likewise, if on the
Dividend Distribution Date, each Stockholder of the Corporation receives a
Dividend Distribution Payment of $0.25 per Share in cash, then Holder will
receive a cash payment equal to $0.25 times the number of Units held by the
Holder.  The Corporation shall have the right to deduct, from any payment or
distribution hereunder, any taxes required by law to be withheld from the Holder
with respect to such payment or distribution and, in furtherance thereof, Holder
shall provide any documentation or completed form as may be requested by
Corporation related to or in connection with the determination of any such
withholding.  For the avoidance of doubt, amounts will only be payable or
distributable under this Agreement upon the occurrence of an event specifically
described herein and, further, no amount shall be payable or distributable to a
Holder upon the mere change in value of a Share in the absence of such
occurrence.


4.           No Rights as a Stockholder.  The Holder, in its capacity as a
Holder of Units, shall have no rights as a Stockholder of the Corporation.  No
Shares or other equity interest in the Corporation shall be issued pursuant to
this Agreement.
 
5.           Adjustments to Units; No Limitation on Corporation Action.
 
(a)           In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)           Notwithstanding the foregoing, the issuance by the Corporation of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)           For the avoidance of doubt and without limiting the generality of
the foregoing, the existence of the Units shall not affect in any manner the
right or power of the Corporation to make, authorize or consummate (i) any or
all adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
6.           Representations and Warranties of Holders of Units.  As of the
Effective Date and the date of exercise of the Warrant, the Holder represents
and warrants that:


(a)           The Holder has had access to all information regarding the
Corporation and its present and prospective business, assets, liabilities and
financial condition that the Holder reasonably considers important in connection
with the Units, this Agreement, and the Warrant, and the Holder has had ample
opportunity to ask questions of the Corporation’s representatives (and any such
questions have been answered to Holder’s satisfaction) concerning such matters.


4

--------------------------------------------------------------------------------


 
(b)           The Holder is fully aware of: (i) the highly speculative nature of
the future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and exercising the Warrant.
 
(c)           The Corporation has made no representations or warranties to the
Holder with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and exercise of the Warrant,
and the Holder is in no manner relying on the Corporation or its representatives
for an assessment of such tax consequences.
 
(d)           The Holder has been advised that Holder should consult with his
own attorney, accountant, and/or tax advisor regarding the decision to enter
into and participate in this Agreement and exercise of the Warrant and the tax,
financial, and/or other consequences thereof, and, further, the Corporation has
no responsibility to take or refrain from taking any action or actions in order
to achieve a certain tax or financial result for the Holder.


7.           Stock Equivalent Unit Account.  Each Unit shall be evidenced by an
entry on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Warrant and this Agreement and
shall be solely for accounting purposes.  Amounts payable or distributable
hereunder shall be paid or distributed exclusively from the general assets of
the Corporation, and no Holder entitled to payment or distribution hereunder
shall have any claim, right, security interest, or other interest in any fund,
trust, account, insurance contract, or asset of the Corporation from which a
payment or distribution may be made.  The rights of a Holder of a Unit hereunder
shall be solely those of an unsecured creditor of the Corporation.  The
Corporation’s liability for payments or distributions hereunder, if any, shall
be evidenced only by this Agreement.


8.           Restriction on Transfer.  The Units may not be assigned or
transferred except by will, by the laws of descent and distribution, or pursuant
to a qualified domestic relations order as defined in the Internal Revenue Code
of 1986, as amended.  If the Holder dies, the Units shall transfer to a person
who acquired the right to the Units by bequest or inheritance. The Units shall
not be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.           Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:


Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
5

--------------------------------------------------------------------------------


 
10.           No Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.
 
11.           Holder Undertaking / Indemnification.  The Holder hereby agrees to
take whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or theWarrant.
 
12.           Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.           Entire Agreement.  This Agreement, with the Warrant, constitutes
the entire agreement between the parties with respect to the subject matter
hereof, and supersedes all prior written or oral negotiations, commitments,
representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  Gabriel Technologies Corporation       
By:      /s/ Ronald Gillum
Name: Ronald Gillum
Title:    President 
          HOLDER:       
TLR Consulting
Name:  /s/ [Terry L Rohlfing
Address:        57 BAYWARD COVE
        HILTON HEAD IS S.C. 29928 

 
 
 
7